         Case 1:11-cv-00210-JPO Document 48 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARC DOUGLAS,
                              Petitioner,
                                                                  11-CV-210 (JPO)
                    -v-
                                                                      ORDER
 WILLIAM BROWN,
                              Respondent.


J. PAUL OETKEN, District Judge:

       In his December 31, 2020 letter, Petitioner informed the Court that the District Attorney

had consented to Petitioner’s state court motion to vacate the conviction and then moved to

dismiss the indictment. (Dkt. No. 47). The state court granted the motions and ordered

Petitioner’s discharge from custody. (Id.) Because “the state court proceedings have concluded

with complete relief afforded to the petitioner” (Id.), the Court hereby dismisses the Amended

Petition as moot.

Dated: January 6, 2021
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
